DRAFT ACTION FOR REVIEW

In Siemens (US 8,417,562) see at least:
(B4: col. 1, lines 36-48) Currently, for at least some vendors, when a consumer visits a vendor's site and becomes aware of a product or service description that should be corrected, the consumer submits correction data to the vendor. The vendor then utilizes human evaluation to compare the submitted correction data with existing product service or description prior to making any correction. If the vendor (via the human reviewer) believes the consumer's suggestions are correct, the vendor will amend the description accordingly. Unfortunately, when the number of products or services that the vendor offers is large and the number of corrections that are submitted becomes commensurately large, the review process becomes unwieldy.
(B13: col. 2, lines 53-62) As further shown in FIG. 1, a consumer, via consumer device 118-122, may provide a correction submission 124 to the vendor site 102. According to various embodiments, the vendor site will evaluate and determine a score for the consumer's correction submission 124 and, based on the determined score, as well as information regarding the consumer, such as historical accuracy or reputation, either automatically accept the consumer's correction, automatically reject the consumer's correction, or pass the consumer's correction submission on for further evaluation.
Regarding claim 16: (Previously presented) A method for correcting a database, comprising:
receiving, from a user, user information indicating an incorrect database attribute value for an attribute of content in the database and indicating a user provided attribute value for the incorrect database attribute value;
(D21: col. 5, lines 3-11) FIG. 3 is a pictorial diagram illustrating an exemplary browser page 300 displaying descriptive attributes of a book with current values and with editable or configurable fields for modifying those descriptive values. Examples of configurable fields include text field 302 and drop-down menu 304. Similarly, FIG. 4 is a pictorial diagram illustrating an exemplary browser page 400 displaying descriptive attributes of an audio CD (corresponding to the music product type).
(D23: col. 5, lines 28-40) Turning now to FIG. 5A, this figure illustrates a routine 500 for evaluating a consumer's correction submission such that it may be accepted or rejected, in accordance with one or more embodiments. With regard to the consumer submitting the correction submission, it should be appreciated while that entity is referred to as a consumer, in fact, the submitter may correspond to a supplier, an employee of the vendor site whose task it is to correct item descriptions, a manufacturer, supplier, distributor or vendor of the item, an automated system or some other interested party. Accordingly, while the term consumer correction submission is used, it should be appreciated that the disclosed subject matter, and particularly the submitter, is not restricted to being a consumer of the vendor site.
(D24: col. 5, lines 42-43) Beginning at block 502, the consumer's correction submission is obtained.
accessing a page from over a network providing information on the content in response to receiving the user information indicating the incorrect database attribute value, wherein the page is provided by a source web site providing information on the content independent of the user;
Figs. 1, 3 & 4 illustrate pages provided by a source web site independent of the user, e.gs. Current Title; Current Author; Current Publication date.
determining whether the page includes a page attribute value for the attribute of the content;
Figs. 1, 3 & 4 illustrate pages provided by a source web site independent of the user, e.g. Current Title: Harry Potter and the Deathly Hallows; Current Publication date: 2007-07-21.
determining whether the page attribute value for the attribute of the content matches the user provided attribute value in response to determining that the page provides the page attribute value; and
(D25: col. 5, lines 52-66) At decision block 506, a determination is made as to whether any of various rejection criteria are met such that the correction submission should be rejected without further review. According to certain aspects and by way of illustration, but not limitation, rejection criteria may include corrections directed to particular item descriptions (such as corrections to a well known item), particular attributes of a particular item (e.g., a title and/or author), the value to which an attribute is changed (such as changing a movie rating from general family to adult only), whether the consumer's profile indicates that the system should always reject correction submissions from this consumer, and the like. If the evaluation of the rejection criteria indicates that the consumer's correction submissions should be rejected, the routine 500 proceeds to block 521 and the correction submission is rejected.
(D28: col. 7, lines 26-36) A consumer's correction submission may include numerous pieces of information and/or data. Utilizing that information, a comparison of the current value of an attribute versus the submitted value of the attribute may be made. For example, assuming an attribute "title" of a book, the current attribute value for the title may be "The Chocolate Factory" whereas the submitted attribute value might be "Charlie and the Chocolate Factory." In this case, the submitted attribute value represents a proposed correction from the consumer.
updating the database to use the user provided attribute value for the attribute of the content in response to determining that the page attribute value matches the user provided attribute value.
(D28: col.7, lines 10-16)  Upon evaluation of the correction submission, at decision block 518 a determination is made as to whether to accept the correction submission. If it is determined at decision block 518 that the correction submission should be accepted, at block 520 the attribute values for the item description are updated based on the correction submission. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 3, 2021